DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/9/21 and 3/24/21 have been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC §§ 102 or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1).
	Minami discloses a polishing liquid comprising:
	abrasive grains [0039]; a hydroxy acid component including a hydroxy acid including a hydroxyl group and a carboxyl group, the hydroxyl group not forming part of the carboxyl group (e.g., when the fourth additive is lactic acid [0170] or aspartic acid, glutamic acid, tyrosine, serine, or threonine [0171]); a polyol component (e.g. when the first additive is a polyoxyalkylene diglyceryl ether [0126]); a cationic component comprising a cationic compound (e.g. when the second additive is a cationic polymer [0143]); and a liquid medium [0177]. wherein
	the polyol component comprises polyoxyalkylene diglyceryl ether, and
	a weight average molecular weight of the cationic component is 100 or more [0157], which overlaps with the cited range of 1000 or less.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03.  The (i) large overlapping ranges, and (ii) Minami and the instant invention both use the abrasive for the same purpose of improving the polishing selectivity for insulating material with respect to stopper material [0157], together show that the full range is taught with sufficient specificity.
	As to the hydroxy acid component and polyol component, Minami discloses species that fall within the genus.  Prior art disclosing a species anticipates a claim to a genus. See MPEP See MPEP 2131.02 II. 
Zeta Potential
	Minami fails to explicitly disclose the property of the zeta potential of the abrasive grains.  However, this positive zeta potential is inherent in the composition of Minami as evidenced by Carter.  Carter teaches that the zeta potential varies with pH [0016].  For example, Carter teaches that for ceria at a pH of 5, the zeta potential is positive [0016].  Minami discloses a range of pH from 3-10 [0180] and examples at pH 6.1 [0221].  The low pH ranges are consistent with a positive zeta potential, inherently, even though not explicitly disclosed.
In addition, Carter teaches that a positive zeta potential is desired so as to prevent agglomeration of the abrasive particles and settling [0016].  
Minami is silent as to the zeta potential of the abrasive grains, and the examiner cannot determine whether or not the reference inherently possesses the cited zeta potential.
The burden thus shifts to the applicant to prove that the composition of Minami does not necessarily or inherently possess the characteristics of the claimed composition. See MPEP 2112 V.
Alternatively, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a positive zeta potential as cited in the composition of Minami because Carter teaches this is useful in order to prevent agglomeration of the abrasive particles and settling.
	As to claim 3, the polyoxyalkylene diglyceryl ether disclosed by Minami does not comprise an aromatic group.
See MPEP 2131.03.
As to claims 6 and 20, Minami discloses abrasive grains of a hydroxide of a tetravalent metal element [0040].
	As to claim 7, Minami discloses the polyol of polyoxyalkylene diglyceryl ether as a first additive at content of 0.01-10 % by mass, more preferably 0.04% by mass or more, or 5% by mass or less [0142].  These largely overlapping ranges teach the cited range with sufficient specificity so as to anticipate the cited range. See MPEP 2131.03.  
	As to claim 8, Minami discloses lactic acid as the fourth additive is present at 0.01-10% by mass [0172], which overlaps with the cited range. Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03. The overlapping range discloses the claimed range with sufficient specificity.
	As to claim 9, Minami discloses the second additive of a cationic polymer is present at 0.0001% - 5% by mass, and extremely preferably 0.1 % by mass or less [0158], which overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity.  See MPEP 2131.03. The overlapping range discloses the claimed range with sufficient specificity.
As to claim 10, the recitation of the surface to be polished is treated as a statement of

As to claim 11, Minami discloses a polishing liquid set as cited (“first liquid” and “second liquid” [0183]).
As to claims 12-13, Minami discloses polishing a surface by using the polishing liquid [0187], including mixing as cited [0184].
As to claims 14-17, Minami discloses selectively polishing insulating material (e.g., silicon oxide) with respect to silicon nitride or polysilicon [0188].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Jung et al (KR 1737938 B1).
As to claim 19, Minami fails to disclose the cited cationic compounds. However, Minami discloses that the polishing liquid includes cationic polymers. Jung teaches polishing liquids for polishing silicon oxide selectively to polysilicon that are useful in providing polishing with improved flatness (“Tech Problem,” page 2 of English translation). Jung teaches to include a cationic copolymer that contains trimethyl-2-methacryloyloxyethyl ammonium chloride (see English translation, page 2, four lines from the bottom “(Poly(acrylamide 2-methacryloxyethyltrimethyl
ammonium chloride))”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide a polishing liquid that contains trimethyl-2-.  

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Kawakami et al (US 2005/0119360 A1).
As to claims 22 and 24, Minami fails to disclose the cited polyols.  However, Minami discloses to include a polyoxyalkylene derivative including various alkyl ethers or diglyceryl ether [0125].  Minami discloses that multiple oxygen atoms suppresses an excessive increase in the polish rate for stopper material, i.e., an increase in selectivity [0122].  
Kawakami teaches that various polyoxyalkylene derivatives have the common function of a surfactant [0071]-[0072].  Examples include polyoxyethylene glycerol ether (similar to Minami), polyoxyethylenetrimethylolpropane ether and polyoxyethylene sorbitol ether (see page 6, lines 10-12, in paragraph [0072]).
The polyoxyethylene of Minami is expected to have at least some surfactant effect because of its chemical structure, as taught by Kawakami.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the polyoxyalkylene derivatives as cited in claims 22 and 24 in the composition of Minami because Minami already teaches polyoxyalkylene derivatives are desired and the cited 

Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1).
As to claim 23, Minami fails to disclose the cited polyol.  However, Minami discloses to include a polyoxyalkylene derivative such as alkyl ethers EMULGEN or polyoxyethylene alkylamine AMIRAZIN [0126].  Minami discloses that multiple oxygen atoms suppresses an excessive increase in the polish rate for stopper material, i.e., increases selectivity [0122].  
Carter teaches that the composition may comprise a surfactant with various polyoxyethylene derivatives such as alkyl ethers or ethylenediamine polyoxyethylenes [0037].  The surfactant improves polishing selectivity and/or planarity [0037].
The polyoxyalkylene of Minami is expected to have at least some surfactant effect because of its chemical structure and similar effect of improving selectivity, as taught by Kawakami.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the polyol component as cited in claim 23 in the composition of Minami because Minami already teaches polyoxyalkylene derivatives are desired, and the cited compound is a functionally equivalent component to the polyoxyalkylene diglyceryl ether of Minami.  In addition, Minami as modified by Carter is expected to provide surfactant properties to at least some degree in the composition and with the advantage that selectivity and/or planarity is improved.

Response to Amendment
The rejections of the claims under 35 USC 103 over Iwano in view of Oota are withdrawn because Oota fails to disclose the cited polyols, as in amended claim 1.
Claim 3 is rejected under 35 U.S.C. 112(d).
Claims 1, 3-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Jung et al (KR 1737938 B1).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al (US 2016/0319159 A1) as evidenced by Carter et al (US 2004/0152309 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1), as applied to claim 1, and further in view of Kawakami et al (US 2005/0119360 A1).
Claim 23 is rejected under 35 U.S.C. 103 as being obvious over Minami et al (US 2016/0319159 A1) in view of Carter et al (US 2004/0152309 A1).

Response to Arguments
Applicant's arguments filed 3/9/21 and 3/24/21 have been fully considered but they are not persuasive.  In the response filed on 3/24/21, applicant argues that there is no motivation to include the combination of claimed compounds, as in claim 1.  In response, this is not persuasive because the species anticipate the genus, see the rejection above.  Minami discloses to use a combination of additives, therefore the combination claimed is anticipated or obvious as discussed in the rejection above.
Applicant argues that the instant invention provides unexpectedly superior results over Minami.  However, when comparing the selectivities of Minami (which vary from 993-2150 in Table 1; 700-3200 in Table 2) the selectivities of the instant invention (with a high value of 280, Table 1 at a specific concentration of components) are not unexpectedly superior.  Therefore, the argument of unexpected results is not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713